EXHIBIT 21 Subsidiaries of The Dow Chemical Company At December 31, 2008 Location* % Ownership This list includes companies for which the effective ownership by The Dow Chemical Company is 50 percent or more. The Dow Chemical Company Delaware Americas Styrenics LLC (1) Delaware 50 Arabian Chemical Company (Latex) Ltd. (1) Saudi Arabia 50 Arabian Chemical Company (Polystyrene) Limited (1) Saudi Arabia 50 ARAKAWA Europe GmbH Germany 60 Buildscape, LLC Delaware 100 CanStates Holdings Inc. Oklahoma 100 ANGUS Chemical Company Delaware 100 CD Polymers Inc. Delaware 100 Centen Ag Inc. Delaware 100 Dow AgroSciences LLC (9) Delaware 39 DowBrands Inc. (17) Delaware 8 Mycogen Corporation (16) California 12 Chemars Inc. Delaware 100 Chemars III LLC Delaware 100 Chemtech II L.P. (8) Delaware 22 DC Partnership Management Inc. Delaware 100 DowBrands L.P. (6) Delaware 42 DCOMCO, Inc. Delaware 100 Denmerco Inc. Delaware 100 Dexco Polymers Operating Company LLC (1) Texas 50 Dexco Polymers L.P. (1) (23) Texas 1 Diamond Capital Management Inc. Delaware 100 DML Holding Inc. (36) Delaware 89 DMM Financial LLC Delaware 100 MTD Pipeline LLC (1) Delaware 50 Dofinco, Inc. Delaware 100 Dow Capital International LLC Delaware 100 Dow Chemical (Australia) Limited Australia 100 Dow Australia Superannuation Fund A Pty Limited Australia 100 Polystyrene Australia Pty Ltd (1) Australia 50 Dow Chemical (China) Investment Company Limited China 100 Dow Chemical (China) Company Limited China 100 Dow Chemical (Guangzhou) Company Limited China 100 Dow Chemical (Shanghai) Company Limited China 100 Dow Chemical (Zhangjiagang) Company Limited (13) China 85 Dow S/B Latex (Zhangjiagang) Co. Ltd. (12) China 61 Guangdong Zhongshan Amerchol Specialty Chemicals China 90 SAL Petrochemical (Zhangjiagang) Company Limited (15) China 10 Zhejiang Pacific Chemical Corporation China 100 Dow Chemical Delaware Corp. Delaware 100 Chemtech II L.P. (8) Delaware 73 Chemtech Portfolio Inc. (11) Texas 33 Chemtech Portfolio II Inc. Michigan 100 Dow Chemical (Hong Kong) Limited Hong Kong 100 Dow Chemical International Ltd. Delaware 100 Calvin Capital LLC Delaware 100 Dow Chemical Thailand Ltd. Thailand 100 Dow International Holdings Company (27) Delaware 1 Pacific Plastics (Thailand) Limited (47) Thailand 51 Petroquimica-Dow S.A. (Petrodow) Chile 100 Dow Chemical Korea Limited (40) Korea 86 276 Dow Chemical (NZ) Limited New Zealand 100 Dow Chemical Pacific Limited Hong Kong 100 Dow Chemical Pacific (Singapore) Private Limited Singapore 100 Dow Chemical InternationalPvt. Ltd. (32) India 99 Dow Chemical (Malaysia) Sdn. Bhd. Malaysia 100 Dow Financial Holdings Singapore Pte Ltd. Singapore 100 Dow Chemical (Zhangjiagang) Company Limited (13) China 15 Dow S/B Latex (Zhangjiagang) Co. Ltd. (12) China 39 SAL Petrochemical (Zhangjiagang) Company Limited (15) China 90 G.Z. Holdings Pte. Ltd. Singapore 100 PT Dow Chemical Indonesia (18) Indonesia 15 S.H.A. Holdings Pte.Ltd. Singapore 100 Dow Chemical (Singapore) Private Limited Singapore 100 Dow Chemical InternationalPvt. Ltd. (32) India 1 Dow Chemical Taiwan Limited Taiwan 100 Dow Chemical Telecommunications Corp. Delaware 100 Dow Credit Corporation Delaware 100 Dow Customs & Trade Inc. Delaware 100 Dow Deutschland Inc. Delaware/Germany 100 Dow Chemical Inter-American Limited Delaware 100 Dow Quimica de Colombia S.A. (5) Colombia 10 Dow Deutschland Management Inc. Delaware 100 Dow Engineering Company Delaware 100 Dow Engineering, Inc. Michigan 100 Dow Environmental Inc. Delaware 100 Dow Financial Services Inc. Delaware 100 Dow Global Technologies Inc. Delaware 100 Chemtech Portfolio Inc. (11) Texas 67 Dow Petrochemicals Holding LLC (48) Delaware 25 Daulat Holdco LLC Delaware 100 K-D Petrochemicals C.V. (1) (55) Netherlands 1 K-Dow Petrochemicals GmbH (1) Switzerland 50 K-D Petrochemicals C.V. (1) (55) Netherlands 47 Dow Technology Investments LLC (43) Delaware 50 Dow Holdings LLC Delaware 100 Dow Corning Corporation (1) Michigan 50 Dow Hydrocarbons and Resources LLC Delaware 100 Cayuse Pipeline, Inc. Texas 100 Dow Intrastate Gas Company Louisiana 100 Dow Pipeline Company Texas 100 K/D/S Promix, LLC (1) Texas 50 Midland Pipeline Corp. Delaware 100 Fort Saskatchewan Ethylene Storage Corporation (1) Canada 50 Fort Saskatchewan Ethylene Storage Limited Partnership (1) (14) Canada 1 DowBrands L.P. (6) Delaware 58 Dow Internacional Mexicana S.A. de C.V. Mexico 100 Dow International B.V. Netherlands 100 Dow International Financial Services Ireland 100 Dow Capital Public Limited Company Ireland 100 Dow International Holdings Company (27) Delaware 72 DC Spectrum Holding C.V. (44) Netherlands 99 Coöperatieve DC Prisma Holding U.A. (45) Netherlands 99 277 Dow Dutch Holding B.V. Netherlands 100 DC Galaxy Holding C.V. (46) Netherlands 1 Dow Europe Finance I B.V. Netherlands 100 Dow International Holdings S.A. Switzerland 100 DC Galaxy Holding C.V. (46) Netherlands 99 Dow Europe Holding B.V. Netherlands 100 BASF DOW HPPO B.V. (1) Netherlands 50 BASF DOW HPPO Technology B.V. (1) Netherlands 50 Control Securities Finance (Consecfin) B.V. Netherlands 100 DC Finance Canada B.V. Netherlands 100 Domaluna B.V. Netherlands 100 Dow Austria Gesellschaft m.b.H Austria 100 Dow Belgium B.V.B.A. Belgium 100 Dow Benelux B.V. Netherlands 100 Dow Netwerk B.V. Netherlands 100 Emergo Finance C.V. (1) Netherlands 50 Polyol Belgium B.V.B.A. (10) Belgium 99 Valuepark Terneuzen Beheer B.V. (1) Netherlands 50 Valuepark Terneuzen C.V. (1) (31) Netherlands 1 Dow Beteiligungsgesellschaft mbH & Co. KG Germany 100 Dow Olefinverbund GmbH (50) Germany 5 Dow Chemical Company Limited United Kingdom 100 Autothane Limited United Kingdom 100 Cromarty Petroleum Company Limited (1) United Kingdom 50 Hyperlast Limited United Kingdom 100 ALH Rail Coatings Limited (1) United Kingdom 50 Hypertec Print Services Limited United Kingdom 100 Xitrack Limited (1) United Kingdom 50 Dow Chemical Iberica S.L. Spain 99 Terminal de Atraque de Productos Petroquimicos AIE (1) Spain 50 Transformadora de Etileno A.I.E. (1) Spain 50 Dow Chemical Korea Limited (40) Korea 14 Dow Chemical OOO Russia 100 Dow Chemical Romania S.R.L. Romania 100 Dow Europe GmbH Switzerland 100 Advanced Design Concepts GmbH (1) Germany 50 Dolpa S.a.r.l. Luxembourg 100 Dow-GACL Solventure LTD (1) India 50 Dow Chemical IMEA GmbH Switzerland 100 Dow Contract Services FZE Dubai 100 Dow Egypt Services Limited (49) Egypt 25 Dow Mideast Systems S.A.E. (JSC) (2) Egypt 1 Dow France S.A.S. France 100 UPPC S.A.R.L. (54) France 25 Dow Hellas A.E. Greece 100 Dow Hungary Kft. (29) Hungary 99 Dow InterBranch B.V. Netherlands 100 Dow Danmark A/S Denmark 100 Dow Hungary Kft. (29) Hungary 1 Dow Mideast Systems S.A.E. (JSC) (2) Egypt 1 Dow Norge A/S Norway 100 Dow Saudi Arabia Company (41) Saudi Arabia 15 278 Dow Turkiye Kimya Sanayi ve Ticaret Ltd Sti (3) Turkey 1 Dow Zwijndrecht B.V.B.A. (24) Belgium 1 Santa Vitoria Acucar e Alcool Ltda. (1) Brazil 50 Dow Italia s.r.l. Italy 100 Dow AgroSciences Italia s.r.l. Italy 100 Dow Italia Divisione Commerciale s.r.l Italy 100 Dow Mideast Systems S.A.E. (JSC) (2) Egypt 98 Dow Egypt Services Limited (49) Egypt 75 Dow Olefinverbund GmbH (50) Germany 95 ANGUS Chemie GmbH Germany 100 Dow Deutschland GmbH & Co OHG (35) Germany 30 Dow Wolff Cellulosics GmbH & Co OHG (42) Germany 50 Dow AgroSciences GmbH Germany 100 Dow Automotive (Deutschland) GmbH Germany 100 Dow Deutschland GmbH & Co OHG (35) Germany 35 Dow Deutschland Anlagengesellschaft mbH Germany 100 Dow Wolff Cellulosics GmbH Germany 100 Probis GmbH Germany 100 UPPC GmbH Germany 100 UPPC Ltd. United Kingdom 100 UPPC S.A.R.L. (54) France 75 Dow Pipeline Gesellschaft mbH & Co. KG Germany 80 Dow Pipeline Verwaltungsgesellschaft mbH Germany 80 Haltermann Products GmbH Germany 100 SAFECHEM Europe GmbH Germany 100 Dow Deutschland GmbH & Co OHG (35) Germany 35 Dow Wolff Cellulosics GmbH & Co OHG (42) Germany 50 Dow Plastics and Chemicals Holding B.V. Netherlands 100 K-D Petrochemicals C.V. (1) (55) Netherlands 1 Dow Polska Sp.z.o.o. Poland 100 Dow Portugal - Produtos Quimicos, Unipessoal, Lda. Portugal 100 Dow Real Estate Terneuzen B.V. Netherlands 100 Dow Saudi Arabia Company (41) Saudi Arabia 85 Dow Southern Africa (Pty) Ltd South Africa 100 Dow Suomi OY Finland 100 Dow Sverige AB Sweden 100 Dow Turkiye Kimya Sanayi ve Ticaret Ltd Sti (3) Turkey 99 Dow (Wilton) Limited United Kingdom 100 Dow Zwijndrecht B.V.B.A. (24) Belgium 99 Edulan A/S Denmark 100 Edulan UK Limited United Kingdom 100 Haltermann B.V.B.A. Belgium 100 HPPO Holding & Finance C.V. (1) Netherlands 50 K-Dow Petrochemicals EU B.V. Netherlands 100 K-Dow Petrochemicals Belgium B.V.B.A. Belgium 100 K-Dow Petrochemicals Iberica S.L. Spain 100 K-Dow Petrochemicals Netherlands B.V. Netherlands 100 MEGlobal B.V. (1) Netherlands 50 MTP HPJV C.V. (1) Netherlands 50 MTP HPJV Management B.V. (1) Netherlands 50 Oman Petrochemical Industries Company LLC (1) Oman 50 Polyol Belgium B.V.B.A. (10) Belgium 1 279 RUS Polyurethanes Holding B.V. Netherlands 58 Dow Izolan OOO (52) Russia 100 Dow Izolan Ukraine LLC (53) Ukraine 100 UC Investment B.V. Netherlands 100 EQUATE Marketing Company E.C. (1) Bahrain 50 Rofan Automation and Information Systems B.V. Netherlands 100 Terneuzen Partnership Services B.V. Netherlands 100 Valuepark Terneuzen C.V. (1) (31) Netherlands 49 Dow Netherlands Investments LLC Delaware 100 Coöperatieve DC Prisma Holding U.A. (45) Netherlands 1 Dow Netherlands Holdings LLC Delaware 100 DC Spectrum Holding C.V. (44) Netherlands 1 DowBrands Inc. (17) Delaware 79 Dow International Technology Corporation Delaware 100 Dow Kakoh Kabushiki Kaisha Japan 65 Dow Pacific Holdings B.V. Netherlands 100 Dow Petrochemicals Holding LLC (48) Delaware 25 Dow Quimica Argentina S.A. (25) Argentina 87 Dow Quimica Chilena S.A. (26) Chile 89 Dow Quimica de Colombia S.A. (5) Colombia 90 Dow Quimica Mexicana S.A. de C.V. (21) Mexico 85 Dow Roofing Systems LLC Delaware 100 Dow South Africa Holdings (Pty) Ltd. South Africa 100 Sentrachem Limited South Africa 100 Cisvaal (Proprietary) Limited South Africa 100 Minchem International Inc. South Africa 100 South African Polymer Holdings (PTY)Ltd. South Africa 100 Dow Trading S.A. Switzerland 100 Dow Trent Limited United Kingdom 100 Dow UK Limited United Kingdom 100 Haltermann Limited United Kingdom 100 Ascot Investments Limited United Kingdom 100 Ascot Chemicals Limited United Kingdom 100 Haltermann Pension Trustees Limited United Kingdom 100 Suter Limited United Kingdom 100 Dow Venezuela, C.A. (7) Venezuela 36 Dow Verwaltungsgesellschaft mbH Germany 100 DSL Holdings Inc. Delaware 100 Dow Reichhold Specialty Latex LLC (1) Delaware 50 DW Dexco Investment LLC Delaware 100 Dexco Polymers L.P. (1) (23) Texas 49 Equipolymers B.V. (1) Netherlands 50 Essex Chemical Corporation New Jersey 100 Essex Specialty Products LLC New Jersey 100 American Mortell Corporation Texas 100 Mortell Company Delaware 100 Anabond Essex India Private Limited (1) India 50 Dow International Holdings Company (27) Delaware 8 Essex de Hermosillo, S.A. DE C.V. Mexico 100 GWN Holding, Inc. (37) Delaware 27 Wuhan Essex Chemical Co., Ltd. China 100 Fenex Biopharmaceuticals Inc. Delaware 100 280 FilmTec Corporation Delaware 100 OMEX Overseas Holdings Inc. Virgin Islands 100 Zhejiang OMEX Environmental Engineering Co., Ltd. China 100 Flexible Products Company Georgia 100 Flexible Products Company of Canada, Inc Canada 100 Forbanco Inc. Delaware 100 General Latex and Chemical Corporation Massachusetts 100 GNS Enterprises, LLC Georgia 100 GNS Technologies, LLC Georgia 100 Great Western Pipeline Company, Inc. California 100 GWN Holding, Inc. (37) Delaware 66 Dow Canada Holding LP Canada 100 Daulat Canada Holding LP (51) Canada 50 Dow Canada Holding B.V. Netherlands 100 3229809 Nova Scotia Company Canada 100 Dow Investment Argentina S.A. Argentina 100 PBBPolisur S.A. (34) Argentina 72 PBBPolisur S.A. (34) Argentina 28 Dow Canadian Holding BV Netherlands 100 Daulat Canada Holding LP Canada 50 K-D Petrochemicals C.V. (1) (55) Netherlands 1 K-Dow Canada ULC Canada 100 Dow Chemical Finance Canada Inc. Canada 100 Modeland International Holdings Inc. (28) Barbados 59 Dow Brasil S.A. Brazil 100 Branco Dow Compostos de Engenharia S.A. Brazil 100 Cambricos de Uruguay S.A. Uruguay 100 Dopec Industria E Comercio Ltda. Brazil 100 Dow Especialidades Quimicas Ltda. Brazil 100 Dow Brasil Sudeste Industrial Ltda. Brazil 100 Keytil Sociedad Anonima Uruguay 100 Fort Saskatchewan Ethylene Storage Limited Partnership (1) (14) Canada 49 H-D Tech Inc. (1) Canada 50 MEGlobal Canada Inc (1) Canada 50 Pétromont and Company, Limited Partnership (1) Canada 50 Pétromont Inc. (1) Canada 50 Ifco Inc. Delaware 100 Chemtech II L.P. (8) Delaware 5 Ion Holdings LLC (20) Delaware 60 Ion Investments S.a.r.l. Luxembourg 100 Tornado Finance V.O.F. Netherlands 60 Intarsia Corporation Delaware 99 Joliet Marine Terminal Trust Estate (1) Illinois 50 Liana Limited Delaware 100 Dorinco Insurance (Ireland) Limited Ireland 100 Dorinco Reinsurance Company Michigan 100 Dorintal Reinsurance Limited Bermuda 100 Timber Insurance Limited Bermuda 100 LG DOW Polycarbonate Limited (1) Korea 50 Pacific Plastics (Thailand) Limited (47) Thailand 49 Productos Quimicos Peruanos S.A. (30) Peru 91 PT Dow Chemical Indonesia (18) Indonesia 85 281 Ramses Acquisition Corp. Delaware 100 Raven Group Ltd. Delaware 100 RavenWorks Ltd. Delaware 100 Rofan Services Inc. Delaware 100 Dow AgroSciences LLC (9) Delaware 10 DowBrands Inc. (17) Delaware 2 Ion Holdings LLC (20) Delaware 40 Mycogen Corporation (16) California 88 Dow AgroSciences LLC (9) Delaware 51 Alsan Research (1) Iowa 50 Bayer DAS (Private) Limited (1) Pakistan 50 DAS Agricultural Investment Holding Company Ltd. Mauritius 100 Dow AgroSciences India Pvt. Ltd. (33) India 1 Nantong DAS Chemical Co., Ltd. China 100 DERe Insurance Company Vermont 100 Dintec Agrichemicals LLC (1) Delaware 50 Dow AgroSciences Agricultural Products Limited Mauritius 100 Dow AgroSciences India Pvt. Ltd. (33) India 99 Dow AgroSciences B.V. Netherlands 100 Ambito DAS S.A. (1) Argentina 50 ChacoDAS S.A. (1) Argentina 50 DASER AGRO S.A. (1) Argentina 50 Desab S.A. (1) Argentina 50 Dintec Agroquimica Produtos Quimicos, Lda. Portugal 66 Distribuidora de Agroquimicos del Sureste de la Republica S.A. de C.V. (1) Mexico 50 Dow AgroSciences A.S. Turkey 100 Dow AgroSciences Argentina S.A. (22) Argentina 89 Dow AgroSciences Bolivia S.A. (38) Bolivia 1 Dow AgroSciences Paraguay S.A. (39) Paraguay 1 Dow AgroSciences Asia Sdn. Bhd. Malaysia 100 Dow AgroSciences Australia Limited Australia 100 Dow AgroSciences Bolivia S.A. (38) Bolivia 98 Dow AgroSciences Canada Inc. Canada 100 Dow AgroSciences Chile S.A. Chile 100 Dow AgroSciences Costa Rica S.A. Costa Rica 100 Dow AgroSciences Danmark A/S Denmark 100 Dow AgroSciences de Colombia S.A. Colombia 100 Dow AgroSciences de Mexico S.A. de C.V. Mexico 100 Dow AgroSciences Export S.A.S. France 100 Dow AgroSciences Guatemala S.A. Guatemala 100 Dow AgroSciences Iberica S.A. Spain 100 Dow AgroSciences Industrial Ltda. Brazil 100 Agromen Technolgia Ltda. Brazil 100 Dow AgroSciences Limited United Kingdom 100 Dow AgroSciences (Malaysia) Sdn Bhd Malaysia 100 Dow AgroSciences (NZ) Limited New Zealand 100 Dow AgroSciences Pacific Limited Hong Kong 100 Dow AgroSciences Paraguay S.A. (39) Paraguay 99 Dow AgroSciences Bolivia S.A. (38) Bolivia 1 Dow AgroSciences Polska Sp z.o.o. Poland 100 Dow AgroSciences Hungary KFT (19) Hungary 1 Dow AgroSciences S.A.S. France 100 282 Dow AgroSciences Distribution S.A.S. France 100 Dow AgroSciences s.r.o. Czech Republic 100 Dow AgroSciences Sverige A/B Sweden 100 Dow AgroSciences Taiwan Ltd. Taiwan 100 Dow AgroSciences Technology GmbH Switzerland 100 Dow AgroSciences Switzerland S.A. Switzerland 100 Dow AgroSciences Hungary KFT (19) Hungary 99 Dow AgroSciences Uruguay S.A. Uruguay 100 Dow AgroSciences Vertriebsgesellschaft m.b.H. Austria 100 Dow Chemical Japan Limited Japan 100 Dow Venezuela, C.A. (7) Venezuela 54 Fedea S.A. (1) Argentina 50 I.C.R. - Intermedi Chimici Ravenna s.r.l. (1) Italy 50 JV Agro S.A. (1) Argentina 50 P.T. Dow AgroSciences Indonesia Indonesia 95 Pentec - Produtos Quimicos, Lda. (1) Portugal 50 Rindes y Cultivos - DAS S.A. (1) Argentina 50 Terramar JV S.A. (1) Argentina 50 Ubajay-DAS S.A. (1) Argentina 50 Dow AgroSciences Barbados Limited Barbados 100 Dow AgroSciences China Ltd. Delaware 100 Dow AgroSciences International Ltd. Delaware 100 Dow AgroSciences (Thailand) Limited Thailand 100 Dow AgroSciences Southern Africa (Proprietary) Limited South Africa 100 Sanachem Zimbabwe (Pvt) Ltd. Zimbabwe 100 DowBrands Inc. (17) Delaware 11 Mycogen Crop Protection, Inc. California 100 Mycogen S.A. de C.V. (4) Mexico 99 Mycogen Plant Science, Inc. Delaware 100 Agrigenetics, Inc. Delaware 100 Agrigenetics Molokai LLC Hawaii 100 Brodbeck Seeds LLC Delaware 100 Dairyland Seed Co., Inc. Wisconsin 100 Dow AgroSciences Argentina S.A. (22) Argentina 11 Duo Maize B.V. Netherlands 100 Mycogen S.A. de C.V. (4) Mexico 1 Mycogen Seeds-Puerto Rico Corporation Delaware 100 Renze Seeds LLC Delaware 100 Texas Triumph Seed Co., Inc. Texas 100 Monterey Seed Company, Inc. Texas 100 Phytogen Seed Company, LLC Delaware 54 Wenben Inc. Delaware 100 SD Group Service Co., Ltd. (1) Thailand 50 Sentrachem US, Inc. Delaware 100 Hampshire Holdings, Inc. Delaware 100 Hampshire Chemical Corp. Delaware 100 Siam Polystyrene Company Limited (1) Thailand 50 Siam Styrene Monomer Co., Ltd. (1) Thailand 50 Siam Synthetic Latex Company Limited (1) Thailand 50 Styron Asia Limited Hong Kong 100 Sumitomo Dow Limited. (1) Japan 50 TCM Technologies Inc. Delaware 100 283 Texas LNG Holdings LLC Delaware 100 Union Carbide Corporation New York 100 Amerchol Corporation Delaware 100 Benefit Capital Management Corporation Delaware 100 Calidria Corporation Delaware 100 Carbide Chemical (Thailand) Limited Thailand 100 Excellent Quality (Thailand) Company Limited Thailand 100 Catalysts, Adsorbents & Process Systems, Inc. Maryland 100 Chemicals Marine Fleet, Inc. Delaware 100 DML Holding Inc. (36) Delaware 11 Dow International Holdings Company (27) Delaware 19 Dow Petrochemicals Holding LLC (48) Delaware 25 Dow Quimica Argentina S.A. (25) Argentina 12 Dow Quimica Mexicana S.A. de C.V. (21) Mexico 15 Dow Venezuela, C.A. (7) Venezuela 10 Global Industrial Corporation New York 100 GWN Holding, Inc. (37) Delaware 7 Industrias Carlisil, S.A. Mexico 100 K-Dow Petrochemicals UC Sub C, Inc. Delaware 100 Univation Technologies, LLC (1) Delaware 50 KTI Chemicals, Inc. Delaware 100 Modeland International Holdings Inc. (28) Barbados 41 Nippon Unicar Company Limited (1) Japan 50 OPTIMAL Chemicals (Malaysia) Sdn. Bhd. (1) Malaysia 50 P.T. Union Carbide Indonesia Indonesia 100 Seadrift Pipeline Corporation Delaware 100 Servicios de Quimicos Agricolas, S. A. Mexico 100 South Charleston Sewage Treatment Company West Virginia 100 UC Finco Inc. Delaware 100 UCAR Emulsion Systems International, Inc. Delaware 100 UCAR Emulsion Systems FZE Dubai 100 UCAR Interam Inc. Delaware 100 UCAR Louisiana Pipeline Company Delaware 100 UCAR Pipeline Incorporated Delaware 100 UCMG LLC Delaware 100 OPTIMAL Glycols (Malaysia) Sdn. Bhd. (1) Malaysia 50 Umetco Minerals Corporation Delaware 100 Australia and New Zealand Exploration Company Delaware 100 Blue Creek Coal Company, Inc. Delaware 100 Predate Properties (Pty) Ltd. South Africa 100 Umetco Minerals Exploration Corporation Delaware 100 Union Carbide Asia Limited Hong Kong 100 Union Carbide (Guangdong Zhongshan) Company Limited China 75 Union Carbide Asia Pacific, Inc. Delaware 100 Union Carbide Caribe LLC Delaware 100 Union Carbide Chemicals & Plastics Technology LLC Delaware 100 Dow Petrochemicals Holding LLC (48) Delaware 25 Dow Technology Investments LLC (43) Delaware 50 Union Carbide Comercial Nicaragua, S.A. Nicaragua 100 Union Carbide Customer Services Pte. Ltd. Singapore 100 Union Carbide Ethylene Oxide/Glycol Company Delaware 100 Union Carbide Inter-America, Inc. (Delaware) Delaware 100 284 Dow Quimica Chilena S.A. (26) Chile 10 Productos Quimicos Peruanos S.A. (30) Peru 9 Union Carbide Middle East Limited Delaware 100 Union Carbide Pan America, Inc. Delaware 100 Dow Quimica Argentina S.A. (25) Argentina 1 Dow Quimica Chilena S.A. (26) Chile 1 Union Carbide Philippines (Far East), Inc. Philippines 100 Union Carbide Polyolefins Development Company, Inc. Delaware 100 Union Carbide South Africa (Proprietary) Limited South Africa 100 Union Carbide Subsidiary Q Inc. Delaware 100 Union Carbide Wire & Cable Company, Inc. Delaware 100 Union Polymers Sdn. Bhd. Malaysia 90 UNISON Transformer Services, Inc. Delaware 100 Westbridge Insurance Ltd. Bermuda 100 U.S. Laboratories, Inc. Ohio 100 Administrative Business Systems, Inc. Ohio 100 Poly-Carb, Inc. Ohio 100 Warbler I LLC Delaware 100 Yokkaichi MDI Limited (1) Japan 50 *Location of incorporation or organization.Primary location of organization is reported for partnerships. 285 (1) These companies are 50%-owned, nonconsolidated affiliates of The Dow Chemical Company and are accounted for on the equity basis. Separate financial statements for these companies are not included in this Form 10-K. These companies are not controlled, directly or indirectly, by The Dow Chemical Company. Subsidiaries of these companies, if any, are not listed in this Exhibit 21. (2) The Dow Chemical Company effective ownership of Dow Mideast Systems S.A.E. (JSC) is 100% of which Dow Europe Holding B.V. owns 99.96%, Dow Europe GmbH owns 0.020% and Dow InterBranch B.V. owns 0.020%. (3) The Dow Chemical Company effective ownership of Dow Turkiye Kimya Sanayi ve Ticaret Ltd Sti is 100% of which Dow Europe Holding B.V. owns 99.9988% and Dow InterBranch B.V. owns 0.0012%. (4) The Dow Chemical Company effective ownership of Mycogen S.A. de C.V. is 100% of which Mycogen Crop Protection, Inc. owns 99% and Agrigenetics, Inc. owns 1%. (5) The Dow Chemical Company effective ownership of Dow Quimica de Colombia S.A. is 100% of which The Dow Chemical Company owns 90% and Dow Chemical Inter-American Limited owns 10%. (6) The Dow Chemical Company effective ownership of DowBrands L.P. is 100% of which Dow Holdings LLC owns 58% and DC Partnership Management Inc. owns 42%. (7) The Dow Chemical Company effective ownership of Dow Venezuela, C.A. is 100% of which Dow AgroSciences B.V. owns 53.84%, The Dow Chemical Company owns 36.06% and Union Carbide Corporation owns 10.1%. (8) The Dow Chemical Company effective ownership of Chemtech II L.P. is 100% of which Dow Chemical Delaware Corp. owns 72.46%, The Dow Chemical Company owns 22.39% and Ifco Inc. owns 5.15%. (9) The Dow Chemical Company effective ownership of Dow AgroSciences LLC is 100% of which Mycogen Corporation owns 51%, Centen Ag Inc. owns 38.91% and Rofan Services Inc. owns 10.09%. (10) The Dow Chemical Company effective ownership of Polyol Belgium B.V.B.A. is 100% of which Dow Benelux B.V. owns 99.5% and Dow Europe Holding B.V. owns 0.5%. (11) The Dow Chemical Company effective ownership of Chemtech Portfolio Inc. is 100% of which Dow Global Technologies Inc. owns 66.82% and Chemtech II L.P. owns 33.18% . (12) The Dow Chemical Company effective ownership of Dow S/B Latex (Zhangjiagang) Co. Ltd. is 100% of which Dow Chemical (China) Investment Company Limited owns 61.16% and Dow Financial Holdings Singapore Pte Ltd. owns 38.84%. (13) The Dow Chemical Company effective ownership of Dow Chemical (Zhangjiagang) Company Limited is 100% of which Dow Chemical (China) Investment Company Limited owns 85.36% and Dow Financial Holdings Singapore Pte Ltd. owns 14.64%. (14) The Dow Chemical Company effective ownership of Fort Saskatchewan Ethylene Storage Limited Partnership is 50% of which K-Dow Canada ULC owns 49.9% and Fort Saskatchewan Ethylene Storage Corporation owns 0.2%. (Midland Pipeline Corp. owns 50% of Fort Saskatchewan Ethylene Storage Corporation.) (15) The Dow Chemical Company effective ownership of SAL Petrochemical (Zhangjiagang) Company Limited is 100% of which Dow Financial Holdings Singapore Pte Ltd. owns 90% and Dow Chemical (China) Investment Company Limited owns 10%. (16) The Dow Chemical Company effective ownership of Mycogen Corporation is 100% of which Rofan Services Inc. owns 88.11% and Centen Ag Inc. owns 11.89%. (17) The Dow Chemical Company effective ownership of DowBrands Inc. is 100% of which Dow International Holdings Company owns 79%, Mycogen Corporation owns 11%, Centen Ag Inc. owns 8% and Rofan Services Inc. owns 2%. (18) The Dow Chemical Company effective ownership of PT Dow Chemical Indonesia is 100% of which The Dow Chemical Company owns 84.5991% and Dow Chemical Pacific (Singapore) Private Limited owns 15.4009%. (19) The Dow Chemical Company effective ownership of Dow AgroSciences Hungary KFT is 100% of which Dow AgroSciences Switzerland S.A. owns 99.97% and Dow AgroSciences Polska Sp z.o.o. owns 0.03%. (20) The Dow Chemical Company effective ownership of Ion Holdings LLC is 100% of which The Dow Chemical Company owns 60% and Rofan Services Inc. owns 40%. (21) The Dow Chemical Company effective ownership of Dow Quimica Mexicana S.A. de C.V. is 100% of which The Dow Chemical Company owns 84.58% and Union Carbide Corporation owns 15.42%. (22) The Dow Chemical Company effective ownership of Dow AgroSciences Argentina S.A. is 100% of which Dow AgroSciences B.V. owns 89.13% and Agrigenetics, Inc. owns 10.87%. (23) The Dow Chemical Company effective ownership of Dexco Polymers L.P. is 50% of which DW Dexco Investment LLC owns 49.5% and Dexco Polymers Operating Company LLC owns 1%. (The Dow Chemical Company owns 50% of Dexco Polymers Operating Company LLC). (24) The Dow Chemical Company effective ownership of Dow Zwijndrecht B.V.B.A. is 100% of which Dow Europe Holding B.V. owns 99.65% and Dow InterBranch B.V. owns 0.35%. 286 (25) The Dow Chemical Company effective ownership of Dow Quimica Argentina S.A. is 100% of which The Dow Chemical Company owns 87.89%, Union Carbide Corporation owns 11.99% and Union Carbide Pan America, Inc. owns 0.12%. (26) The Dow Chemical Company effective ownership of Dow Quimica Chilena S.A. is 100% of which The Dow Chemical Company owns 89.81%, Union Carbide Inter-America, Inc. (Delaware) owns 10.16% and Union Carbide Pan America, Inc. owns 0.03%. (27) The Dow Chemical Company effective ownership of Dow International Holdings Company is 100% of which The Dow Chemical Company owns 72.0268%, Union Carbide Corporation owns 19.1341%, Essex Specialty Products LLC owns 8.7988% and Dow Chemical International Ltd owns 0.0403%. (28) The Dow Chemical Company effective ownership of Modeland International Holdings Inc. is 100% of which Dow Chemical Finance Canada Inc. owns 59.1% and Union Carbide Corporation owns 40.9%. (29) The Dow Chemical Company effective ownership of Dow Hungary Kft. is 100% of which Dow Europe Holding B.V. owns 99.98% and Dow InterBranch B.V. owns 0.02%. (30) The Dow Chemical Company effective ownership of Productos Quimicos Peruanos S.A. is 100% of which The Dow Chemical Company owns 91.21% and Union Carbide Inter-America, Inc. (Delaware) owns 8.79%. (31) The Dow Chemical Company effective ownership of Valuepark Terneuzen C.V. is 50% of which Terneuzen Partnership Services B.V. owns 49.82% and Valuepark Terneuzen Beheer B.V. owns 0.36%. (Dow Benelux B.V. owns 50% of Valuepark Terneuzen Beheer BV). (32) The Dow Chemical Company effective ownership of Dow Chemical International Pvt. Ltd. is 100% of which Dow Chemical Pacific (Singapore) Private Limited owns 99.99% and Dow Chemical (Singapore) Private Limited owns 0.01%. (33) The Dow Chemical Company effective ownership of Dow AgroSciences India Pvt. Ltd. is 100% of which Dow AgroSciences Agricultural Products Limited owns 99.99% and DAS Agricultural Investment Holding Company Ltd. owns 0.01%. (34) The Dow Chemical Company effective ownership of PBBPolisur S.A. is 100% of which Dow Investment Argentina S.A. owns 72% and 3229809 Nova Scotia Company owns 28%. (35) The Dow Chemical Company effective ownership of Dow Deutschland GmbH & Co OHG is 100% of which Dow Automotive (Deutschland) GmbH owns 35%, SAFECHEM Europe GmbH owns 35% and ANGUS Chemie GmbH owns 30%. (36) The Dow Chemical Company effective ownership of DML Holding Inc. is 100% of which The Dow Chemical Company owns 88.84% and Union Carbide Corporation owns 11.16%. (37) The Dow Chemical Company effective ownership of GWN Holding, Inc. is 100% of which The Dow Chemical Company owns 66.23%, Essex Specialty Products LLC owns 26.93% and Union Carbide Corporation owns 6.84%. (38) The Dow Chemical Company effective ownership of Dow AgroSciences Bolivia S.A. is 100% of which Dow AgroSciences B.V. owns 99%, Dow AgroSciences Argentina S.A. owns 0.5% and Dow AgroSciences Paraguay S.A. owns 0.5%. (39) The Dow Chemical Company effective ownership of Dow AgroSciences Paraguay S.A. is 100% of which Dow AgroSciences B.V. owns 99.99% and Dow AgroSciences Argentina S.A. owns 0.01%. (40) The Dow Chemical Company effective ownership of Dow Chemical Korea Limited is 100% of which The Dow Chemical Company owns 85.82% and Dow Europe Holding B.V. owns 14.18%. (41) The Dow Chemical Company effective ownership of Dow Saudi Arabia Company is 100% of which Dow Europe Holding B.V. owns 85% and Dow Interbranch B.V. owns 15%. (42) The Dow Chemical Company effective ownership of Dow Wolff Cellulosics GmbH & Co OHG is 100% of which ANGUS Chemie GmbH owns 50% and SAFECHEM Europe GmbH owns 50%. Dow Europe Holding B.V. acts as general partner with 0% capital participation. (43) The Dow Chemical Company effective ownership of Dow Technology Investments LLC is 100% of which Dow Global Technologies Inc. owns 50% and Union Carbide Chemicals & Plastics Technology LLC owns 50%. (44) The Dow Chemical Company effective ownership of DC Spectrum Holding C.V. is 100% of which Dow International Holdings Company owns 99.999% and Dow Netherlands Holdings LLC owns 0.001%. (45) The Dow Chemical Company effective ownership of Coöperatieve DC Prisma Holding U.A. is 100% of which DC Spectrum Holding C.V. owns 99.999% and Dow Netherlands Investments LLC owns .001%. (46) The Dow Chemical Company effective ownership of DC Galaxy Holding C.V. is 100% of which Dow International Holdings S.A. owns 99.928% and Dow Dutch Holding B.V. owns 0.072%. (47) The Dow Chemical Company effective ownership of Pacific Plastics (Thailand) Limited is 100% of which Dow Chemical International Ltd. owns 51% and The Dow Chemical Company owns 49%. 287 (48) The Dow Chemical Company effective ownership of Dow Petrochemicals Holding LLC is 100% of which The Dow Chemical Company owns 25%, Dow Global Technologies Inc. owns 25%, Union Carbide Corporation owns 25% and Union Carbide Chemicals & Plastics Technology LLC owns 25%. (49) The Dow Chemical Company effective ownership of Dow Egypt Services Limited is 100% of which Dow Mideast Systems S.A.E. (JSC) owns 75% and Dow Europe GmbH owns 25%. (50) The Dow Chemical Company effective ownership of Dow Olefinverbund GmbH is 100% of which Dow Europe Holding B.V. owns 95% and Dow Beteiligungsgesellschaft mbH & Co. KG owns 5%. (51) The Dow Chemical Company effective ownership of Daulat Canada Holding LP is 100% of which Dow Canada Holding LP owns 50% and Dow Canadian Holding BV owns 50%. (52) The Dow Chemical Companyeffective ownership of Dow Izolan OOO is 58% via its ownership interest in RUS Polyurethanes Holding B.V. (53) The Dow Chemical Company effective ownership of Dow Izolan Ukraine LLC is 58% via its ownership interest in RUS Polyurethanes Holding B.V. (54) The Dow Chemical Company effective ownership of UPPC S.A.R.L. is 100% of which UPPC GmbH owns 75% and Dow France S.A.S. owns 25%. (55) The Dow Chemical Company effective ownership of K-D Petrochemicals C.V. is 50% of which Daulat Holdco LLC owns .00058011%, Dow Plastics and Chemicals Holding B.V. owns .00058011%, Daulat Canada Holding LP owns .00058011% and K-Dow Petrochemicals GmbH owns 99.99651933% (Dow Petrochemicals Holding LLC owns 50% of K-Dow Petrochemicals
